NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0706-17

SUSAN LASK,

          Plaintiff-Appellant/
          Cross-Respondent,

v.

ALBERT FLORENCE,

          Defendant-Respondent/
          Cross-Appellant,

and

CARL D. POPLAR, PA, CARL D.
POPLAR, WILLIAM A. RIBACK,
WILLIAM RIBACK, LLC, ALIX
SCHWARTZ,

     Defendants-Respondents.
______________________________

                   Argued December 2, 2020 – Decided                           February 22, 2021

                   Before Judges Fuentes, Whipple and Firko.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Camden County, Docket No. L-1791-
                   14.
            Susan Lask, appellant/cross-respondent, argued the
            cause pro se (Jamie Goldman, on the briefs).

            Carl D. Poplar argued the cause for respondent pro se
            Carl D. Poplar and respondent/cross-appellant Albert
            Florence (Carl D. Poplar, PA, attorneys; Carl D.
            Poplar, on the briefs).

            Michael DeGrande argued the cause for respondents
            William A. Riback, William Riback, LLC and Alix
            Schwartz (Mintzer Sarowitz Zeris Ledva & Meyers,
            LLP, attorneys; John H. Maucher, on the brief).

PER CURIAM

      Plaintiff Susan Lask appeals from numerous Law Division orders 1 up to

and including the September 1, 2017, order denying reconsideration of an

August 8, 2016, order dismissing her amended complaint against attorney

defendants Carl D. Poplar, William A. Ribak, and Alix Schwartz; granting

summary judgment for her former client, defendant Albert Florence; denying

the recusal of the Law Division judge; and awarding Poplar costs under the

frivolous litigation statute, N.J.S.A. 2A:15-59.1 (Rule 1:4-8).       Defendant

Florence cross-appeals the dismissal of his counterclaim and the denial of his


1
    Lask did not attach orders to her original notice of appeal or case
information statement but improperly listed court dates, rather than orders, in a
chart. She filed orders later, dated December 9, 2014, March 23, 2015, June 3,
2015, July 7, 2015, August 7, 2015, October 23, 2015, August 8, 2016, August
18, 2017, September 1, 2017, and September 1, 2017.
                                                                          A-0706-17
                                       2
request for frivolous litigation sanctions. Poplar cross-appeals the denial of

his request for attorney's fees. We affirm.

      The underlying litigation arises out of a fee dispute between plaintiff

Susan Lask and her former client, defendant Albert Florence. We discern the

relevant factual and procedural history from the record.

      In April 2005, Florence executed a retainer agreement with the law firm

of Michael V. Calabro to represent Florence in a federal civil rights suit for

damages arising from Florence's March 3, 2005, arrest.          The agreement

provided the firm would provide services, upon receipt of an initial retainer of

$7000, and the balance of the case would be taken on a contingency basis of

the higher of the following:

            Either (a) 40% of the net recovery, [n]et recovery is
            the total recovered on [y]our behalf, minus [y]our
            costs and expenses and minus any interest included in
            a judgment pursuant to [Rule] 4:42-11(B) or (b) [t]he
            [l]aw [f]irm's hourly rates, which are to be paid
            contingent on recovery.

The agreement enumerated, the hourly rates of Calabro and Lask, $375 and

$500 respectively. Neither Lask nor Calabro signed the retainer agreement.

Florence signed it during a meeting with Calabro and Lask.

      On July 19, 2005, Calabro and Lask filed the civil rights complaint in

the United States District Court for the District of New Jersey. In June 2006,

                                                                         A-0706-17
                                       3
Calabro and Lask filed an amended complaint adding a class-action claim

alleging Florence and other members of the class were subjected to

unconstitutional strip searches after being arrested in New Jersey. The District

Court granted Florence's class certification and motion for summary judgment

on the unlawful search claim; however, the Third Circuit reversed the District

Court's decision on the unlawful search claim in Florence v. Board of Chosen

Freeholders of Burlington, 621 F.3d 296, 311 (3d Cir. 2010). The Supreme

Court of the United States granted certiorari and in Florence v. Bd. of Chosen

Freeholders of Burlington, 566 U.S. 318 (2012), affirmed the Third Circuit's

decision.

      Lask continued to represent Florence through settlement negotiations

with Burlington and Essex counties on his remaining claims. Claims against

Burlington County settled for $45,000, and on September 22, 2012, Lask

emailed Florence a release memorializing the settlement. On that same day,

Lask sent Florence an email that stated:

            We agree that appeal fees, including the Third Circuit
            and [Supreme Court of the United States] were
            $200,000 plus disbursements and the Burlington check
            of $45,000 will be paid in full to Susan Chana Lask as
            part of that fee, and any remaining settlement and/or
            payment from Essex shall be paid 60% to Susan
            Chana Lask and 40% to Albert Florence up to [o]ne
            [m]illion [d]ollars settlement, anything past that shall

                                                                         A-0706-17
                                      4
            be 60% to Albert and 40% to Susan.                 Any
            [d]isbursements outstanding shall be paid first from
            any future settlement and then the net shall be divided
            as aforementioned. This does not cover an appeal or
            any further motions or trial work which shall be
            renegotiated by the parties if Ms. Lask cannot reach
            settlement with Essex. Albert emailing back a reply
            "agreed" constitutes this as the amendment to the
            parties' retainer.

      On October 5, 2012, Lask emailed Burlington County Counsel Brooks

DiDonato, instructing the "check shall be payable to 'Albert Florence and

Susan Chana Lask' without attorney or ESQ at the end as I do not have an

account named like that." The check was electronically deposited into her

business account.

      On March 28, 2013, the Essex County claims settled for $60,000. Then

Essex County Counsel James Paganelli confirmed the settlement and asked

Lask for a release. On April 2, 2013, Lask emailed a release to Paganelli;

however, Florence said he did not see or authorize that release, and his

signature was fraudulently placed on the document. Florence testified that he

was asked to meet with Lask regarding the Essex County settlement, but "he

felt uncomfortable signing anything else with Ms. Lask." Florence stated he

reached out to Calabro, who explained that "Ms. Lask should provide you with

a disbursement sheet and itemization of her costs."


                                                                      A-0706-17
                                      5
      Florence retained Poplar to review the files regarding the Burlington

County and Essex County matters. In April 2013, Poplar sent a letter to Lask

requesting retainer agreements and financial information.         Lask emailed

Florence stating she received Poplar's letter and would be charging Florence

her regular hourly rates for any work she was compelled to do from that letter

onward.   Florence advised Lask that she should contact Poplar to get the

matter resolved.

      In May 2013, Lask emailed Florence warning that "[i]f the voucher is

not signed this week it will interfere with the settlement going through [,]" and

Florence would be responsible for any loss. The email warned if Florence

continued to "inject a lawyer, Mr. Poplar, to interfere with settlement[,] . . .

[Lask] will proceed with an intentional interference with contractual relations

action as well as other causes of action as [Poplar's] actions were irrelevant

and annoying."     Florence responded by requesting "an itemization of all

cost[s], and disbursement and propose[d] disbursement[s] in the Essex County

and Burlington County cases."

      In November 2013, Lask filed a complaint in the Law Division in Essex

County, alleging defendant Albert Florence and attorney defendants Carl D.

Poplar, William A. Ribak, and Alix Schwartz were liable for malicious use of


                                                                          A-0706-17
                                      6
process, breach of contract, unjust enrichment, quantum meruit, promissory

estoppel, civil conspiracy, tortious interference with contract, libel per se, and

exemplary damages. After defendants filed answers, Lask served defendants

with deposition notices to appear on separate dates in February 2014. Poplar

moved to dismiss plaintiff's complaint and quash the deposition notice. In

January 2014, Riback, Schwartz and Florence also moved to dismiss pursuant

to Rule 4:6-2(e) for failure to state a claim upon which relief can be granted.

      Poplar moved to change venue pursuant to Rule 4:3-3 and served Lask

interrogatories and a notice to produce documents. In February 2014, Lask

moved to disqualify Riback as counsel to co-defendant Florence. Defendants

Riback and Schwartz advised Lask they would not appear for the February

depositions "until after the court decides the motions to dismiss as well as Mr.

Poplar's motion to quash the [s]ubpoena . . . ."

      In April 2014, the Essex County assignment judge transferred the case to

Camden County. Shortly thereafter, Poplar moved to dismiss for Lask's failure

to supply discovery—interrogatories—pursuant to Rule 4:23-5(a)(1). On July

18, 2014, the parties appeared before Judge Louis R. Meloni on Poplar's

motion to dismiss, which Riback and Schwartz joined. Judge Meloni found

dismissal inappropriate and ordered Lask to "provide fully responsive answers


                                                                           A-0706-17
                                       7
to interrogatories . . . within [f]ourteen . . . days of July 18, 2014, or August 1,

2014;" the court memorialized this in an order dated August 4, 2014.

      On July 29, 2014, Poplar renewed his motion to dismiss Lask's amended

complaint for failure to state a claim pursuant to Rule 4:6-2(e). On August 5,

2014, Lask submitted a letter to Judge Meloni requesting a stay of the matter

due to her medical conditions.       Judge Meloni sent a letter to the parties

instructing Lask to refrain from engaging in ex parte communications and to

provide documentation explaining how the condition prevents her from

participating in the litigation.

      On October 31, 2014, the parties appeared before Judge Meloni for a

hearing on the outstanding motions. Judge Meloni granted Florence's motion

for leave to file a counterclaim against plaintiff and a third-party complaint

against Calabro and dismissed Lask's complaints with the exception of the

tortious interference and libel per se counts.

      Judge Meloni also denied: (1) Poplar's motion to dismiss plaintiff's

complaint, pursuant to Rule 4:23-5; (2) Poplar's motion to quash plaintiff's

deposition notices; (3) plaintiff's cross-motion to disqualify Riback and

William Riback, LLC; and (4) plaintiff's cross-motion to compel defendant's




                                                                             A-0706-17
                                        8
depositions and extend the discovery date. On December 9, 2014, the court

issued orders memorializing its October 31, 2014, decision.

      The court also issued a case management order that outlined the next

steps of the litigation. Lask was given forty-five days to respond to the initial

interrogatories, and production of document requests and depositions of the

parties were to take place within 100 days.

      Additional interrogatories were sent to Lask to be answered within the

initial forty-five-day time frame. On December 15, 2014, Florence filed a

counterclaim against Lask and a third-party complaint against Calabro.

      On January 26, 2015, the court conducted a hearing; Lask did not

appear.   Accordingly, on the same day, Judge Meloni issued an order

compelling Lask to answer defendants' second set of interrogatories within

twenty days. On May 29, 2015, the parties appeared before Judge Meloni for a

hearing on multiple outstanding motions.        There, Judge Meloni found the

interrogatories submitted by plaintiff to be insufficient and stated:

                  Ms. Lask had asked me what I thought was
            wrong with her interrogatory answers or how they
            were non-responsive.

                   ....

                 I don't think it's adequate, first of all, to answer
            on behalf of, or to respond to these question[s],

                                                                          A-0706-17
                                        9
              alleging that all the defendants did the same thing.
              The specific charges are against . . . these individual
              defendants. They have to be apprised of what they're
              individually accused of.

                    ....

                    And, . . . the rest of it appears to be
              conclusionary to me. So that's why I don't think that
              they are sufficient answers to these interrogatories.
              And I think that the defendants are entitled to that.

Based on that finding, Judge Meloni dismissed plaintiff's complaint without

prejudice and gave Lask ninety days to provide fully responsive answers and

move to reinstate the complaint. The judge issued an order memorializing his

decision on June 3, 2015. The order also provided that Lask was to appear for

a deposition on issues limited to the counterclaim on July 10, 2015.

       Two days before the scheduled deposition, Lask moved for an order

"[r]ecusing Judge Meloni and staying th[e] matter during that motion."

Although the proceedings were not stayed, Lask did not appear for the

deposition.

       On August 7, 2015, the parties appeared for a hearing on the motion for

recusal.2 Judge Meloni found plaintiff's arguments lacked merit; nevertheless,

he recused himself pursuant to Rule 1:12(g), stating: "I find that the attacks


2
    Lask appeared by telephone.
                                                                        A-0706-17
                                      10
made against my integrity and my character, both on the record and in the

submissions, are so offensive and unjustified that I fear that going forward

they may preclude a fair and unbiased hearing and judgment in this matter."

      On September 1, 2015, Lask moved for an order "vacating, reinstating or

reconsidering the [c]ourt's [o]rder dated June 3, 2015 . . . ." On October 21,

2015, Lask filed a motion to transfer venue to Bergen County. Lask also wrote

a letter to Assignment Judge Deborah Silverman Katz requesting the matter be

stayed until the motion to transfer venue was heard.

      On October 23, 2015, the parties appeared before Judge Anthony M.

Pugliese to address Lask's request for the stay. Judge Pugliese denied the

request, explaining there was nothing in the record demonstrating the judge's

inability to be impartial or inability to give a fair hearing.

      After the hearing, Judge Pugliese dismissed Lask's complaint against

Riback and Schwartz with prejudice because Lask still failed to provide full

and complete answers to discovery in compliance with the court's June 3,

2015, order, nor did she appear for her deposition on December 11, 2015. The

court also confirmed the dismissal of all claims against Poplar.

      Florence and Lask each filed motions to dismiss and for summary

judgment on the remaining claims. On August 8, 2016, the parties appeared


                                                                        A-0706-17
                                       11
before Judge Pugliese, who dismissed Lask's complaint as to Florence with

prejudice, and granted summary judgment on counts two and three of

Florence's counterclaim. The judge found Lask's libel per se, civil conspiracy,

quantum meruit, promissory estoppel, and unjust enrichment claims as well as

her claims for exemplary damages were not sufficiently pled as to provide

facts "upon which a [c]ourt can draw any inferences that they are in play."

      As to Lask's purported contract, Judge Pugliese explained, "to be

enforceable, contracts between attorneys and clients must satisfy both contract

requirements and ethical requirements." He found Lask's September 22, 2012,

email "fails on numerous points." Judge Pugliese stated:

                  First, it doesn't account for the $7000 that was
            previously paid by Mr. Florence. Second, it doesn't
            account for the money paid by the defendant for any
            discovery, whether it's deemed to be class-wide
            discovery or discovery on his own individual claim.

                  [T]hirdly . . . it wasn't signed by Calabro, who's
            the only attorney that was a party to the original . . .
            April of 2005 agreement that it purports to amend
            according to the language of the e-mail itself, as I had
            previously explained.

                  It does not detail or identify any of the
            outstanding disbursements. And, in that regard, Ms.
            Lask never provided financial information on the costs
            or expenses regarding the Florence record, no record
            of how Mr. Florence's $7000 was paid, or what
            payments he made, whether on his own for his own

                                                                         A-0706-17
                                     12
            case or for the class with respect to depositions cost
            after the point in time of June 30, 2006, which is when
            the suit amended to a class action.

                  ....

                   It gives no breakdown of this quote, unquote,
            significant substantial fee, as it was stated, of
            $200,000 plus disbursements for appeals. It doesn't
            address fairness in establishing the fee. It appears to
            infer that the defendant's choice is either pay $200,000
            or more or pay the $45,000 that's from the Burlington
            County settlement and 60 percent of any future
            settlement.

                  It's not ethical to leverage a client in this manner
            to say if you don't pay me now, you're going to owe
            me a lot more later. That's not an appropriate
            fiduciary responsible manner under our laws.

                   The e-mail is not a comprehensive agreement
            taking into account the fiduciary obligations to the
            client. It would violate [RPC (Rules of Professional
            Conduct) 1.5(b)] because there's no basis or rate of fee
            communicated in the e-mail before commencing
            representation. This is happening years later. [RPC
            1.5(b)] requires that it happen at the inception.

      As to the fee distribution of the settlement money, $105,000, Judge

Pugliese found Florence had an expectation, from the August 2005 agreement,

that "after costs, he would have to pay [forty] percent" of the settlement. He

ordered Florence was to receive $9000 in reimbursement for costs and

$57,000, his 60% share of the net settlement proceeds after his cost


                                                                         A-0706-17
                                      13
reimbursement.     Judge Pugliese also ordered the remainder of the net

settlement proceeds, $38,400, to be owed by Florence as a fee, but made "no

ruling as to who is entitled to that fee as [d]efendant Michael Calabro was

dismissed from this case by stipulation . . . ." The judge also noted that the

fraud claims filed against Lask would be litigated.

      Between March 29 and April 4, 2017, Florence and Lask appeared

before Judge Pugliese for a trial on what remained of Florence's counterclaim.

At the conclusion of the parties' arguments, the court found Florence failed to

establish the damages prong of his fraud claim and granted Lask's motion for

dismissal.

      In May 2017, Florence filed a motion for frivolous litigation damages

pursuant to N.J.S.A. 2A:15-59.1 and Rule 1:4-8. On June 9, 2017, Florence

also filed a motion for fees and costs as a result of Susan Lask's "misconduct."

      Lask filed a motion under Rules 4:42-2, 1:7-4(b), and 4:50 for

reconsideration and correction regarding the August 8, 2016, order. She also

moved to recuse Judge Pugliese and asked to stay the matter. Lask asserted

Judge Pugliese made certain comments, which, "under the appearance of bias

standard, a reasonably objective person would conclude that there's an

appearance of bias." Judge Pugliese denied Lask's motion.


                                                                          A-0706-17
                                     14
      Thereafter, on September 1, 2017, the court heard argument on Poplar's

and Florence's motions for sanctions and Lask's motion for reconsideration of

the August 8, 2016, order, which allocated the $105,000. The court denied the

motion for reconsideration and determined Poplar was not entitled to frivolous

litigation attorney fees pursuant to Alpert, Goldberg, Butler, Norton & Weiss,

P.C. v. Quinn, 410 N.J. Super. 510 (App. Div. 2009). Instead, the court found

Poplar was entitled to costs in the amount of $7,265.72. The court also found

that Florence was not entitled to attorney fees because there was some

ambiguity regarding the contract dispute. This appeal followed.

                                      I.

      On appeal, Lask argues the trial court: (1) abused its discretion by

dismissing her complaint with prejudice as the court did not enforce Rule 4:23-

5's mandates and did not apply the proper analysis; (2) erred in granting

summary judgment because Florence's motion was improper as it lacked a

statement of facts and there was sufficient evidence in the record to raise a

genuine issue of material fact as to whether she was entitled to relief under

quantum meruit; (3) erred in finding Judge Pugliese's recusal was not required

under Rule 1:12-1(g); and (4) erred in awarding Poplar costs. Lask also argues

Florence's counterclaim should have been dismissed as Florence failed to plead


                                                                        A-0706-17
                                    15
the damages element of fraud, provide an affidavit of merit, and unlawfully

dismissed an indispensable party, Calabro.

      Lask argues the trial court abused its discretion by dismissing her

complaint with prejudice because the defendants' Rule 4:23-5 motions omitted

the requisite affidavits and were not rational. She also contends the court

ignored Rule 4:23-5's two-step process that first mandates a party to file an

affidavit which states the movant is not in default of any discovery obligation

owed to the delinquent party and that the moving party made a good faith

effort to resolve the dispute.      She further asserts the court failed to

acknowledge that there was no basis to dismiss under the rule because she

provided answers that prevented dismissal. Lastly, Lask contends the court

improperly held that the law of the case doctrine supported a dismissal with

prejudice.

      We find this argument unpersuasive because, based on our review of the

record, Lask's complaint was not dismissed pursuant to Rule 4:23-5. All the

counts of her complaint, with the exception of the tortious interference and

libel counts, were dismissed for failure to state a claim upon which relief could

be granted. With respect to the libel and tortious interference counts, we view

the court's action as an imposition of the sanction of dismissal pursuant to Rule


                                                                          A-0706-17
                                     16
4:23-2(b)(3) in response to Lask's failure to comply with its June 3, 2015,

court order.3

      "[T]he standard of review for dismissal of a complaint with prejudice for

discovery misconduct is whether the trial court abused its discretion, a

standard that cautions appellate courts not to interfere unless an injustice

appears to have been done." Abtrax Pharms. v. Elkins-Sinn, Inc., 139 N.J.

499, 517 (1995). Courts are deemed to have abused their discretion when the

"decision [was] made without a rational explanation, inexplicably departed

from established policies, or rested on an impermissible basis." United States

ex rel. U.S. Dept. of Agric. v. Scurry, 193 N.J. 492, 504 (2008).

      "Discovery rules are designed to 'further the public policies of

expeditious handling of cases, avoiding stale evidence, and providing

uniformity, predictability and security in the conduct of litigation.'" Abtrax

Pharms., 139 N.J. at 512. "The discovery rules were designed to eliminate, as


3
  The trial court did not explicitly reference Rule 4:23-2(b)(3). However, at
the October 23, 2015, hearing, the judge, in response to Lask's assertion that
"we're arguing a 4:23-5," stated: "that's not what we're arguing, we're arguing
about whether you complied with the judge's order of June of 2015." The
October 23, 2015, order also stated: "Plaintiff's complaint is hereby dismissed
with prejudice, as to defendants William Riback, LLC, William Riback,
Esquire and Alix Schwartz, Esquire, for failure to provide full and complete
answers [to] discovery in compliance with the [c]ourt's [o]rder of June 3, 2015
and for failure to comply with a [c]ourt [o]rder."
                                                                        A-0706-17
                                     17
far as possible, concealment and surprise in the trial of lawsuits to the end that

judgments rest upon real merits of the causes and not upon the skill and

maneuvering of counsel." Ibid. (quoting Oliviero v. Porter Hayden Co., 241

N.J. Super. 381, 387 (App. Div. 1990)). "It necessarily follows, if such rules

are to be effective, that the courts impose appropriate sanctions for violations

thereof." Oliviero, 241 N.J. Super. at 387 (citing Evtush v. Hudson Bus

Transp. Co., 7 N.J. 167, 173 (1951)).

      As a means of furthering the rules of discovery, courts are afforded t he

option to dismiss a case with prejudice under both Rule 4:23-5 and Rule 4:23-

2. Rule 4:23-5 allows a party entitled to discovery to move for an order

dismissing the pleading of a delinquent party who fails to comply with a

discovery demand made pursuant to Rule 4:17, Rule 4:18, or Rule 4:19. "The

rule imposes a duty on the motion judge 'to take action to obtain compliance

with the requirements of the rule.'" Thabo v. Z Transp., 452 N.J. Super. 359,

369 (App. Div. 2017) (quoting A&M Farm & Garden Ctr. v. Am. Sprinkler

Mech. L.L.C., 423 N.J. Super. 528, 532 (App. Div. 2012)). "Rule 4:23-5

codified a two-step procedural paradigm that must be strictly-adhered to before

the sanction of dismissal of a complaint with prejudice for failing to answer

interrogatories or provide other discovery can be imposed." Ibid.


                                                                           A-0706-17
                                      18
      However, Rule 4:23-2(b) allows for a dismissal "with or without

prejudice" in response to a party's failure to comply with an order to provide

discovery:

             If a party . . . fails to obey an order to provide or
             permit discovery, including an order made under R.
             4:23-1, the court in which the action is pending may
             make such orders in regard to the failure as are just,
             and among others the following:

             (1) An order that the matters regarding which the
                order was made or any other designated facts shall
                be taken to be established for the purposes of the
                action in accordance with the claim of the party
                obtaining the order;

             (2) An order refusing to allow the disobedient party to
                support or oppose designated claims or defenses, or
                prohibiting the introduction of designated matters
                in evidence;

             (3) An order striking out pleadings or parts thereof, or
                staying further proceedings until the order is
                obeyed, or dismissing the action or proceeding or
                any part thereof with or without prejudice, or
                rendering a judgment by default against the
                disobedient party;

             (4) In lieu of any of the foregoing orders or in addition
                thereto, an order treating as a contempt of court the
                failure to obey any orders.

                In lieu of any of the foregoing orders or in addition
                thereto, the court shall require the party failing to
                obey the order to pay the reasonable expenses,
                including attorney's fees, caused by the failure,

                                                                         A-0706-17
                                      19
                unless the court finds that the failure was
                substantially justified or that other circumstances
                make an award of expenses unjust.

                [R. 4:23-2(b).]

      In situations where dismissal is one of the options available, courts must

"carefully weigh what sanction is the appropriate one, choosing the approach

that imposes a sanction consistent with fundamental fairness to both parties."

Robertet Flavors, Inc. v. Tri-Form Constr., Inc., 203 N.J. 252, 282-83 (2010).

Although courts should generally refrain from resorting to dismissal with

prejudice when there are other remedies available, "[a] litigant who willfully

violates" one of our fundamental precepts of our trial practice "should not

assume that the right to an adjudication on the merits of its claims will survive

so blatant an infraction." Abtrax Pharms., 139 N.J. at 521. When determining

whether dismissal is appropriate, courts "should assess the facts, including the

willfulness of the violation, the ability of plaintiff to produce the certification,

the proximity of trial, and prejudice to the adversary, and apply the appropriate

remedy." Casinelli v. Manglapus, 181 N.J. 354, 365 (2004).

      We have endorsed this extreme sanction in situations where a party

deliberately pursues a course that hinders the ability to obtain necessary facts.

See Crews v. Garmoney, 141 N.J. Super. 93, 96-97 (App. Div. 1976);


                                                                             A-0706-17
                                       20
Interchemical Corp. v. Uncas Printing & Finishing Co., 39 N.J. Super. 318,

321 (App. Div. 1956).

      Like in Crews and Interchemical Corp., where a party's conduct during

discovery prevented its adversary from obtaining necessary facts and we found

the sanction of dismissal was warranted, Lask's conduct here caused undue

delay and prevented the court and attorney defendants from acquiring the

necessary facts to understand the basis of her claims.

      By the time Judge Pugliese was managing the case, based on his review

of the record, he found Lask was apprised of the reasons for Judge Meloni's

rulings and determined he was not going to vacate or reconsider the order,

telling Lask "[t]here was nothing, no new law, no new facts, set forth in your

pleading. And you don't meet any one of the delineated reasons in the rule to

vacate that would grant that relief."

      Judge Pugliese provided Lask with the opportunity to convince him that

she complied with Judge Meloni's order and asked whether she "[s]et forth

specifically what each defendant said" to establish the elements of her libel

claims. Lask responded: "Yes I tell you in my motion papers and in my

opposition that . . . all I have to do is just resubmit my same discovery" and

"[m]y motion says refer to what I already filed. I can't answer any different


                                                                       A-0706-17
                                        21
way than what I already filed." Ultimately, Judge Pugliese, by operation of the

June 3, 2015, order, dismissed the case, finding:

            that on at least four occasions, you were given an
            opportunity to comply with discovery and you didn't.

                   And the last order was June 3 rd, 2015, and
            instead of responding to what I believe were Judge
            Meloni's clear instructions as to what was required of
            you, the [eighteen] requests and the six
            interrogatories; and then specifically, he particularly
            identified interrogatories 23, 24, and 32 as being non-
            responsive, that those responses haven't been served
            within the time required, which would have been
            September 1 st.

      Based on our review of the foregoing, the trial court did not abuse its

discretion in finding that Lask's noncompliance with several court orders

justified the sanction of dismissal. Since January 24, 2014, when Lask was

served with the initial interrogatories, the court explained on numerous

occasions the reasons that Lask's answers were deficient and offered various

opportunities for Lask to present the necessary information providing the basis

of her claims. The record demonstrates Lask undertook a course to delay the

proceedings, and when she did provide answers, they were either unresponsive

or deficient. Even when her complaint was dismissed without prejudice and

she was afforded ninety days to provide fully responsive answers and move to

reinstate her complaint, Lask did not comply with the order but rather

                                                                        A-0706-17
                                     22
responded to the court's request by essentially stating that it should refe r to

what was already submitted.       The record contains ample support for the

conclusion that Lask invited the extreme sanction through a course she pursued

in light of both the court's and defendants' efforts to obtain the necessary

facts.4

      We also reject Lask's contention Florence's counterclaim should have

been dismissed because, as required by Levinson v. D'Alfonso & Stein, 320

N.J. Super. 312 (App. Div. 1999) (discussing N.J.S.A. 2A:53A-27), Florence

was required to file an Affidavit of Merit indicating that the practices that were

the subject of the complaint fell outside the acceptable professional standards.

Lask argues that while Florence insists that he is alleging fraud, his claims are

actually "negligence-professional malpractice allegations." They were not.

      The affidavit of merit statute did not apply here because Florence's claim

did not require proof of a deviation from the professional standard, and

therefore Florence's fraud claim does not require an assessment of the




4
  Even assuming that this were a Rule 4:23-5 motion, and that plaintiff failed
to comply with the two-step procedural paradigm, Lask's statement that she
"can't answer any different way than what I already filed" precludes her from
relief as she may have failed to provide a claim upon which relief could be
granted. R. 4:6-2(e).
                                                                           A-0706-17
                                      23
professional standard.     Stated differently, this does not appear to be a

malpractice claim or professional negligence dressed as a fraud claim.

   Finally, Lask argues the trial court erred in finding that quantum meruit

does not apply if a party fails to submit a bill or have a written retainer. She

asserts the court committed plain error by ignoring her eight years of service to

Florence. Lask also argues Florence's summary judgment motion should have

been denied as his motion failed to include a statement of material facts

pursuant to Rule 4:46-2. Lask also contends the court erred by denying her

motion for reconsideration as the court failed to recite the proofs it relied on in

directing her to pay $2000 to Florence, and it was punitive to order her to pay

money she never received.

      Although Florence's motion for summary judgment did not comply with

the requirements of Rule 4:46-2 because it lacked the necessary statement of

material facts, summary judgment was still ripe for review because the

material facts—two settlements totaling $105,000 and no attorney fee

agreement—were not disputed. Compare Lyons v. Township of Wayne, 185

N.J. 426, 435-37 (2005) (finding the court was unable to conclude that there

was no genuine issue as to any material fact because the movant failed to

comply with the requirements of Rule 4:46-2(a)) with Kenney v. Meadowview


                                                                            A-0706-17
                                      24
Nursing and Convalescent Ctr., 308 N.J. Super. 565, 569-70 (App. Div. 1998)

(finding that although neither party fully complied with Rule 4:46-2, summary

judgment was still ripe as the material facts were not disputed). Moreover,

Florence submitted his counter statement of material facts in response to

Lask's cross-motion for summary judgment.

      Finally, Lask contends the trial court committed plain error when it

rejected her quantum meruit claim because she failed to submit a bill or have a

written retainer. Since Lask concedes she was not a party to the April 2005

agreement, we focus on her September 22, 2012, email.

      "It is well-established that '[a] lawyer is required to maintain the highest

professional and ethical standards in his [or her] dealings with [their] clients.'"

Alpert, 410 N.J. Super. at 529 (quoting In re Humen, 123 N.J. 289, 299-300

(1991)). "In light of the unique and special relationship between an attorney

and a client, ordinary contract principles governing agreements between

parties must give way to . . . higher ethical and professional standards . . . ."

Cohen v. Radio-Elecs. Officers Union, 275 N.J. Super. 241, 259 (App. Div.

1994), modified, 146 N.J. 140 (1986).

      "Because lawyers stand in a fiduciary relationship with their clients, they

must act fairly in all their dealings with them." Balducci v. Cige, 240 N.J.


                                                                            A-0706-17
                                      25
574, 592 (2020). "Fee agreements that contravene the Rules of Professional

Conduct [(RPC)] and public policy are not enforceable." Ibid. (citing Tax

Auth., Inc. v. Jackson Hewitt, Inc., 187 N.J. 4, 15 (2006)).

      When contracting for a fee, a "lawyer must explain at the outset the basis

and rate of the fee the lawyer intends to charge." Alpert, 410 N.J. Super. at

530. That requirement is detailed in RPC 1.5(b), which provides that "[w]hen

the lawyer has not regularly represented the client, the basis or rate of the fee

shall be communicated in writing to the client before or within a reasona ble

time after commencing the representation." The interpretation of a contract is

a question of law which we review de novo. Kieffer v. Best Buy, 205 N.J.

213, 222-23 (2011).

      The trial court found the September 22, 2012, email failed as a

comprehensive agreement because, among other things, it violated RPC 1.5(b)

as there was no basis or rate of fee communicated in the email before

commencing representation. The court also noted this email was not sent at

the inception of the litigation but rather years later. Applying the principles

enumerated above, the trial court did not err in finding the 2012 email violated

RPC 1.5(b).     Certainly, even ignoring the email's other deficiencies, the

execution of the agreement approximately eight years after representation


                                                                          A-0706-17
                                     26
commenced is not within a reasonable time as required by RPC 1.5(b). See

Starkey, Kelly, Blaney & White v. Estate of Nicolaysen, 172 N.J. 60, 67

(2002) (finding the execution of a fee agreement thirty-three months after

representation has commenced is not within a reasonable time as required by

RPC 1.5(b)).    Moreover, Lask's argument that RPC 1.5(b) did not apply

because she represented Florence for over eight years is untenable, as the

record is bereft of any facts demonstrating that Lask had represented Florence

in any matter prior to the one from which this case stems.

      Without an enforceable agreement, we consider whether Lask is entitled

to revive her quantum meruit theory that was dismissed as a result of her

failure to provide discovery. Quantum meruit is a quasi-contractual form of

recovery which "'rests on the equitable principle that a person shall not be

allowed to enrich [themselves] unjustly at the expense of another.'" Starkey,

172 N.J. at 68 (quoting Weichert Co. Realtors v. Ryan, 128 N.J. 427, 437

(1992)). "Courts generally allow recovery in quasi-contract when one party

has conferred a benefit on another, and the circumstances are such that to deny

recovery would be unjust." Ibid. (quoting Weichert, 128 N.J. at 437). To

establish a quantum meruit claim, a plaintiff must establish:          "(1) the

performance of services in good faith, (2) the acceptance of the services by the


                                                                         A-0706-17
                                     27
person to whom they are rendered, (3) an expectation of compensation

therefor, and (4) the reasonable value of the services." Ibid. (quoting Longo v.

Shore & Reich, Ltd., 25 F.3d 94, 98 (2d Cir. 1994) (internal quotations and

citations omitted)).

      In Estate of Pinter by Pinter v. McGee, 293 N.J. Super. 119, 128 (App.

Div. 1996) we held that a law firm's failure to memorialize its contingent fee

arrangement, therefore violating Rule 1:21-7 and RPC 1.5(c), precluded the

firm from recovering on a theory of quantum meruit. In that case, a law firm

was retained to handle a negligence and wrongful death action; however, there

was no written retainer agreement. Id. at 121-22. An attorney who worked on

the case left the firm and took the case with him. Id. at 122. After the case

settled, a dispute arose regarding fees: the original firm argued it had an oral

agreement with the client that the case would be taken on a discounted

contingent basis, whereas the attorney who took the case stated the case was

accepted on a no-fee basis. Id. at 122-23. The trial court denied the original

firm any recovery because of its failure to obtain an executed fee agreement.

Id. at 124. We affirmed, holding that "[w]hile quantum meruit recoveries by

law firms have been permitted by our courts, they do not involve

circumstances in which the [r]ules have been violated." Id. at 126-27.


                                                                         A-0706-17
                                     28
      Subsequently, in Glick v. Barclays De Zoete Wedd, Inc., 300 N.J. Super.

299, 312 (App. Div. 1997), we acknowledged our decision in Pinter was at

odds with two of our other decisions, La Mantia v. Durst, 234 N.J. Super. 534

(App. Div. 1989) and In Re Estate of Travarelli, 283 N.J. Super. 431 (App.

Div. 1995).    In Glick, we considered it "too harsh a result to deny all

compensation to an attorney who was retained and rendered services in good

faith based solely on a failure to obtain a written fee agreement in conformity

with R. 1:21-7 (or RPC 1.5(c)) where no wrongful or unethical conduct is

found to exist." Id. at 313.

      There, we also explained that under a quantum meruit theory "the crucial

factor in determining the amount of recovery is the contribution which the

lawyer made to advancing the client's cause," and suggested possible outcomes

regarding quantum meruit fee disputes between attorneys.        Id. at 310-11.

      More recently, in Starkey, 172 N.J. at 62-63, our Supreme Court was

tasked to determine whether an attorney who enters into an oral contingency -

fee agreement, which is later deemed unenforceable because it was not reduced

to a writing within a reasonable amount of time, is entitled to recover a fee

under the principle of quantum meruit. There, the Court explained that the

purpose of RPC 1.5(b)'s writing requirement is to avoid misunderstanding and


                                                                        A-0706-17
                                    29
fraud, apprise the client of their financial responsibility, as well as to prevent

overcharging.    Id. at 69.   The Court found that although invalidating the

contingent fee agreement was a sufficient vindication of RPC 1.5(b), there was

"not the slightest hint of fraud or bad faith" by that attorney, and no suggestion

of a misunderstanding by anyone.        Ibid.   Ultimately, the Court held the

attorney was entitled to payment based on quantum meruit and noted "the loss

of a potentially substantial contingency fee, as well as the possibility of a

professional disciplinary action, should provide adequate incentive to lawyers

similarly situated to take greater care in complying with the [RPC]." Ibid.

      At the August 8, 2016, hearing the trial court here stated:

                     As to quantum meruit, promissory estoppel, and
            unjust enrichment, as well []as exemplary . . .
            damages, to the extent that they are claims for
            damages, there . . . are no facts pled upon which a
            [c]ourt can draw any inferences that they are in play.
            And, with respect to . . . quantum meruit or unjust
            enrichment for that matter is not going to breathe life
            into an attorney's claim for a fee in this state with
            respect to our ethical rules because . . . there must be a
            contract . . . in a fee relationship such as this for that
            . . . to occur, and there just is not.

      Our review of the record and the complaint supports the trial court's

determination.    Moreover, Lask's complaint was dismissed because she

provided no sufficient discovery to support her claims and did not establish her


                                                                           A-0706-17
                                      30
quantum meruit claim by supplying evidence of time sheets or other records of

services provided.

      We also reject Lask's argument that Judge Pugliese should have recused

himself. After reviewing the record, we are satisfied that the judge's remarks,

in the context of the proceedings, do not provide an "objectively reasonable

belief that the proceedings were unfair." DeNike v. Cupo, 196 N.J. 502, 517

(2008) (internal quotation marks and citations omitted). Even assuming Judge

Pugliese's statements, taken in isolation, had the potential to appear to have

had some impact on his ability to be impartial, that concern was allayed by his

decision to dismiss Florence's counterclaim after the judge made those

statements. Therefore, the judge's comments did not serve as a valid basis for

recusal.

                                          II.

      In his cross-appeal, Florence argues that while the trial court was correct

in awarding him $7,265.72 in costs, this court should modify, under the

circumstances of this case, our decision in Alpert, 410 N.J. Super. at 547, so

that he can also be afforded frivolous litigation attorney fees. Florence also




                                                                          A-0706-17
                                     31
argues the trial court erred in not awarding him relief under the frivolous

litigation statutes. 5

       We review a trial court's impositions of frivolous litigation fees for an

abuse of discretion. McDaniel v. Man Wai Lee, 419 N.J. Super. 482, 498

(App. Div. 2011). Reversal is warranted only in situations where the decision

"was not premised upon consideration of all relevant factors, was based upon

consideration of irrelevant or inappropriate factors, or amounts to a clear error

in judgment." Masone v. Levine, 382 N.J. Super. 181, 193 (App. Div. 2005)

(citing Flagg v. Essex Cty. Prosecutor, 171 N.J. 561, 571 (2002)).

       N.J.S.A. 2A:15-59.1(a)(1) allows a party who prevails in a civil action to

seek reasonable litigation costs and reasonable attorney fees "if the judge finds

that at any time during the proceedings or upon judgment that a complaint,

counterclaim, cross-claim or defense of the non-prevailing person was

frivolous." N.J.S.A. 2A:15-59.1(a)(1).




5
   Florence's argument for relief under the frivolous litigation statutes is
unpersuasive and warrants little discussion. The trial court correctly found
that Lask's claims against Florence, which largely stemmed from contractual
issues surrounding her entitlement to a fee, were not frivolous. Imposing a
sanction based on those claims would impermissibly favor cost-avoidance over
access to the courts. Gooch v. Choice Entertaining Corp., 355 N.J. Super. 14,
18 (App. Div. 2002).
                                                                          A-0706-17
                                      32
      Rule 1:4-8 implements the frivolous litigation statute, and provides that

an attorney's or pro se party's signature on a "pleading, written motion, or

other paper" certifies that:

                to the best of his or her knowledge, information,
                and belief, formed after an inquiry reasonable
                under the circumstances:

                (1) the paper is not being presented for any
                   improper purpose, such as to harass or to cause
                   unnecessary delay or needless increase in the
                   cost of litigation;

                (2) the claims, defenses, and other legal
                   contentions therein are warranted by existing
                   law or by a non-frivolous argument for the
                   extension, modification, or reversal of existing
                   law or the establishment of new law;

                (3) the factual allegations have evidentiary support,
                   or as to specifically identified allegations, they
                   are either likely to have evidentiary support or
                   they will be withdrawn or corrected if
                   reasonable opportunity for further investigation
                   or discovery indicates insufficient evidentiary
                   support; and

                (4) the denials of factual allegations are warranted
                   on the evidence or, as to specifically identified
                   denials, they are reasonably based on a lack of
                   information or belief or they will be withdrawn
                   or corrected if a reasonable opportunity for
                   further investigation or discovery indicates
                   insufficient evidentiary support.

                   [R. 1:4-8(a).]

                                                                        A-0706-17
                                      33
This provision also "prescribes the procedure for seeking sanctions against an

attorney or pro se party who files a frivolous 'pleading, written motion, or

other paper.'" Toll Bros., Inc. v. Township of West Windsor, 190 N.J. 61, 69

(2007) (citing R. 1:4-8(b)).

      Here, the trial court found that Lask's claims against Poplar were

frivolous and ordered all of Poplar's costs reimbursed. In doing so, the court

stated:

                         Dismissals were had against Ms. Lask
                  relative   to    the    claims   against   the
                  attorney/defendants on the basis that there
                  [were] refusals of a response to particular
                  discovery in those regards, but in some cases
                  based on a lack of evidence being presented by
                  Ms. Lask as to those claims.

                        Relative to the claims had against Mr.
                  Poplar, it's apparent to the [c]ourt that Ms. Lask
                  knew or should have known that the claims
                  against Mr. Poplar . . . were without any
                  reasonable basis in either law or equity. The
                  [c]ourt gave multiple opportunities to Ms. Lask
                  to submit evidence especially regarding
                  allegations of tortious interference and [libel]
                  and to refuse to respond to this [c]ourt.

                        And this [c]ourt is of the opinion that she
                  knew at the outset that when the allegations
                  were made that she would not be able to support
                  them with evidence. And I say that because not
                  just me . . . but the prior judge on this case gave

                                                                        A-0706-17
                                     34
                 her a multitude of opportunities to present
                 evidence and gave her multiple extensions to put
                 forward more than just an assertion in the
                 [c]omplaint, but to put forward and add some
                 teeth to her case and her assertions and her
                 allegations and she didn't do it.

                       ....

                       And I do find that these actions were
                 frivolous. And let me state again. The frivolity
                 is based on the fact that she knew or should
                 have known that she had no evidence
                 whatsoever to present to back up these
                 contentions beyond the assertions that were
                 made in that [c]omplaint. And when tasked to
                 present evidence in the matter, she was unable
                 to do so.

                        [I]n essence, I continued to grant
                 extensions for Ms. Lask to provide evidence. It
                 seemed to me at some point . . . I was, in
                 essence, attempting to draw it out of her, to give
                 her enough time that there would be no question
                 that if she had evidence that she would have had
                 sufficient time to provide it to the [c]ourt which,
                 you know, as I look back at it now, leads the
                 [c]ourt to conclude that she never had or
                 intended to produce it. And that much of this
                 was just a charade, was just in bad faith. And I
                 need to place that on the record because that is
                 part of the [c]ourt's ruling and reasoning in
                 terms of assessing the award of costs and
                 expenses to Mr. Poplar.

The court also highlighted that Lask, as well as her various attorneys

throughout the litigation, received various safe harbor letters from Poplar.

                                                                       A-0706-17
                                    35
However, despite the frivolous litigation letters being sent, Lask did not

withdraw her complaint.

      Based on the foregoing, the trial court did not abuse its discretion in

finding that Lask knew, or should have known, that her complaint lacked any

reasonable basis in law or equity and that Lask acted in bad faith by unduly

delaying the course of the litigation.

      We reject Poplar's argument that our decision in Alpert, 410 N.J. Super.

at 547, should be modified under the circumstances of this case to afford

Poplar, who appeared pro se, frivolous litigation attorney fee sanctions. There,

we said "an attorney appearing pro se is not entitled to fees unless they are

actually incurred as opposed to imputed." Id.

                                              III.

      On cross-appeal, Florence argues the trial court erred in dismissing his

counterclaim on the basis of the economic loss doctrine. Florence contends

the economic loss doctrine is not applicable to this claim as this was not a

business contract dispute but rather, Lask's purported contract was an

instrument of fraud.

      To prevail on a common law fraud claim, Florence must show that Lask:

"(1) made a representation or omission of a material fact; (2) with knowledge


                                                                         A-0706-17
                                         36
of its falsity; (3) intending that the representation or omission be relied upon;

(4) which resulted in reasonable reliance; and that (5) [he] suffered damages."

DepoLink Court Reporting & Litig. Support Servs. v. Rochman, 430 N.J.

Super. 325, 336 (App. Div. 2013).        Florence must prove each element by

"clear and convincing evidence." Ibid.

      As the trial court noted, Florence did not put forth any testimony

concerning what funds he was deprived of, and only pointed to monetary

damages for which he already received a remedy from the court.

      None of the additional arguments raised by the parties have sufficient

merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-0706-17
                                     37